Bradley J. Nash
Partner

212 612-0684                                                 26 Broadway, New York, NY 10004
bnash@schlamstone.com                                        Main: 212 344-5400 Fax: 212 344-7677
                                                             schlamstone.com

January 27, 2021
BY ECF
Hon. Ramon E. Reyes, Jr.
Eastern District of New York
225 Cadman Plaza East, Rm. N208
Brooklyn, New York 11201

Re:       Charber Consultants LLC et al. v. Mask Medical LLC, et al.,
          20-CV-2891 (LDH) (RER)

Dear Magistrate Judge Reyes:

This firm represents Plaintiffs in the above-referenced action. I write on behalf of all parties
to advise the Court of a recent development and to request Your Honor’s approval of a two-
week adjournment of the deadlines for jurisdictional discovery and to amend the complaint/add
new parties.

On January 20, 2021, Defendant Gauravjit Singh was arrested and charged by the United States
Attorney’s Office for the District of New Jersey with one count of wire fraud, under 18 U.S.C.
§ 1343, apparently arising from the transactions at issue in this case. Mr. Singh’s attorneys
have indicated to me that they intend to seek a stay of this case; we looking into the matter and
are in discussions with Defendants’ counsel regarding this issue. To allow time for those
negotiations, the parties respectfully request that the upcoming deadlines for the completion of
jurisdictional discovery and to amend the complaint or add new parties be extended by two
weeks from January 31, 2021 to February 14, 2021. If the parties are unable to reach agreement
this week on how to proceed, we will advise the Court in the joint status report due on February
1, 2021.

We thank the Court for its attention to this matter, and would be happy to answer any questions
or provide any additional information that Your Honor may require.



Respectfully submitted,




Bradley J. Nash


cc: Counsel of Record (by ECF)
